Exhibit 10.17(b)
SECOND AMENDMENT TO LEASE
     THIS SECOND AMENDMENT to Lease (“Amendment”) is dated for reference
purposes April 21, 2006 and is entered into by and between ProLogis California I
LLC (“Landlord”), and Skechers USA, Inc. (“Tenant”).
WITNESSETH:
     WHEREAS, Landlord and Tenant entered into that certain Lease dated
April 10,2001 (the “Lease”), and a first Amendment to lease dated October 22,
2003 for a 763,228 square foot space known and numbered as 4100 E. Mission
Blvd., Ontario, CA 91761 (the “Premises”);
     WHEREAS Tenant and Landlord desire to amend the Lease and First Amendment,
pursuant to this Second Amendment to Lease.
     NOW, THEREFORE, for valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree to amend the Lease as follows:

  1.   Effective March 1, 2006, the Premises shall be increased by 1,391 square
feet to a revised approximate size of 763,228 square feet.     2.   Monthly Base
Net Rent shall continue as follows:

          Period   Monthly Base Rent  
March 1, 2006 - May 31, 2006
  $ 217,520.00  
June 1, 2006 - November 30, 2008
  $ 236,601.00  
December 1, 2008 - May 31, 2011
  $ 251,865.00  

  3.   Effective March 1, 2006, Tenant’s proportionate share of the Building and
the Project shall be 100%.     4.   Other Terms & Conditions: Except as
expressly amended by this Second Amendment to Lease, all other terms and
conditions of the Lease shall remain in full force and effect.

     IN WITNESS WHEREOF, the parties hereto have signed this Second Amendment to
Lease as of the day and year first above written.

                  LANDLORD       TENANT
 
                PROLOGIS CALIFORNIA I LLC       SKECHERS USA, INC.
By:
  ProLogis Trust, its Managing Member            
 
               
By
  /s/ W. Scott Lamson       By   /s/ David Weinberg
 
               
 
  Name: W. Scott Lamson           Name: David Weinberg
 
  Title: Senior Vice President           Title: Chief Operating Officer

